DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed January 6, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 16-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2005/0163727) in view of Robinson et al. (US 2006/0134020) in further view of Oien et al. (2007/0264289). The rejection is maintained and further applied to new claims 33-34.
Doyle et al. disclose oral compositions that are used to reduce the risk of developing conditions such as severe respiratory infections (paragraph 0026). The compositions may be formulated into sprays, mouthwashes, gels and irrigation fluids (paragraph 0076). Therapeutic agents include cetylpyridinium chloride (paragraph 0025). Among preferred antimicrobial agents include chlorhexidine, triclosan, triclosan 
Doyle et al. differ from the instant claims insofar as they do not disclose the pH of the compositions. 
Robinson et al. disclose mouthwash compositions. The pH of mouthwashes suitable for the compositions range from about 4.5 to about 9 (paragraph 0038). The mouthwash compositions comprise humectants such as glycerin (paragraph 0039) and water (paragraph 0055). Antimicrobials include cetylpyridinium chloride (paragraph 0065). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the mouthwashes of Doyle et al. a pH ranging from 
Doyle et al. in view of Robinson et al. is discussed above and differs from the instant claims insofar as they do not disclose the viscosity of the compositions. 
Oien et al. disclose therapeutic compositions. These compositions include mouthwashes. It is desirable for the therapeutic composition to be in the form of a flowable medium when introduced into the host for treatment of a mucosal site. This will often be the case for example for oral mucositis applications in which the therapeutic composition is to be administered as a refrigerated mouthwash. The viscosity of the therapeutic composition when introduced into the host is no larger than 60 cP (centipoises), and more preferably no larger than 50 cP (paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the mouthwashes of Doyle et al. in view of Robinson et al. a viscosity of less than 500 cp motivated by the desire to make the compositions flowable which would enable the compositions to reach all areas of the oral cavity.    

Response to Arguments
The Examiner submits that in regard to the pH, the term “about 7” would encompass amounts above 7, which would include 7.1 or 7.2 at least. Therefore it would appear 7.5 would be closer to 7.1 and 7.2 than 8. Furthermore, Doyle discloses mouthwashes that do not comprise chlorite and gives the pH for the compositions comprising chlorite and not the other disclosed compositions. Robinson et al. was used to cure the deficiency of Doyle in regard to the pH. Robinson et al. disclose pH values 

Obvious-Type Double Patenting (Maintained Rejection)

Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as both sets of claims recite inhibiting microorganisms that cause infectious diseases using the same compositions wherein each component is used in the same concentration range. The patented claims differ from the instant claims insofar as instant claims are composition claims and the patented claims are method claims. However, it would have been obvious to one of ordinary skill in the art to have used the composition of the instant claims in the method of patented claims because it is the same composition and as used in the method of the patented claims. 
Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

2) Claims 16-20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,992,893. The rejection is maintained and further applied to claims 33-34.

Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


3) Claims 16-20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,398,645. The rejection is maintained and further applied to claims 33-34.
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the patented claims insofar as they disclose the viscosity of the composition in the independent claim. Therefore the instant claims are obvious over the patented claims. 


Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


4) Claims 16-20 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-50 of copending Application No. 16/502,993 (reference application). The rejection is maintained and further applied to claims 33-34.
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the copending claims insofar as they disclose the viscosity of the composition in the independent claim. Therefore the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments


Conclusion

Claims 16-20, 31 and 33-34 are rejected.
Claims 21-30 and 32 are withdrawn.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612